Citation Nr: 0608248	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-33 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the overpayment of $1,740.17 of Department of 
Veterans Affairs (VA) educational assistance benefits is 
valid.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from April 1993 to March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Regional 
Office (RO) of VA in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran was paid VA educational assistance benefits 
for academic enrollment at Santa Barbara Business College 
from March 8, 2004 though May 31, 2004.  She received 
$1,740.17 in benefits for the period from April 8, 2004 
through May 31, 2004.

2.  In June 2004, the certifying official of the educational 
institution where the veteran attended, certified that her 
enrollment status at Santa Barbara Business College had 
terminated, effective April 7, 2004.


CONCLUSION OF LAW

The veteran's overpayment indebtedness of $1,740.17 is valid.  
38 U.S.C.A. § 3034(b), 3680 (West 2002 & Supp. 2005); 38 
C.F.R. § 21.7135 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA)  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  VCAA is inapplicable to claims such as the 
one decided herein.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).

The veteran disputes the validity of the indebtedness of 
$1,740.17 of educational assistance benefits.  She asserts 
that while she terminated classes at Santa Barbara Business 
College on April 7, 2004, she began classes at Kaplan College 
on May 24, 2004.  

In February 2004, the veteran applied for VA educational 
assistance benefits.  She was awarded such benefits and paid 
for classes at Santa Barbara Business College from March 8, 
2004 though May 31, 2004.  

In June 2004, a VA Form 22-1999b was received in which VA was 
informed that the veteran had terminated attendance on April 
7, 2004.  That same month, the veteran notified VA that she 
wanted to change her program to attend classes at Kaplan 
College.  

Santa Barbara Business College verified that the veteran 
terminated classes on April 7, 2004 and received punitive 
grades to that point.  

The veteran had been paid educational assistance benefits 
through May 31, 2004, for classes being taken at Santa 
Barbara Business College, which predated notification that 
the appellant had terminated her attendance at Santa Barbara 
Business College.  Therefore, VA retroactively terminated her 
educational assistance benefits effective April 8, 2004.  
This action resulted in the creation of an overpayment of 
$1,740.17.  

If a veteran's course or period of enrollment ends, the 
effective date of reduction or discontinuance of his or her 
award of education assistance will be the ending date of the 
course or period of enrollment as certified by the 
educational institution.  38 C.F.R. § 21.7135(g).  The 
veteran was paid VA educational assistance benefits for 
academic enrollment at Santa Barbara Business College from 
March 8, 2004 though May 31, 2004.  She received $1,740.17 in 
benefits for the period from April 8, 2004 through May 31, 
2004.  In June 2004, the certifying official of the 
educational institution where the veteran attended, certified 
that her enrollment status at Santa Barbara Business College 
had terminated, effective April 7, 2004.  Thus, April 7, 2004 
is the last date of payment for educational assistance 
benefits for enrollment at that educational institute.  Since 
the veteran was paid for benefits at that educational 
institute through May 31, 2004, the creation of the debt was 
valid since she was not entitled to benefits after April 7, 
2004.  The Board acknowledges the veteran's arguments, but 
she was paid educational assistance benefits for studies at 
Santa Barbara Business College through May 31, 2004.  When 
she failed to complete the studies at the institution for 
which payment had already been made, that constitutes receipt 
of benefits which were not warranted.  

It must therefore be concluded that the veteran's overpayment 
indebtedness of $1,740.17 is valid. 38 U.S.C.A. §§ 3034(b), 
3680; 38 C.F.R. § 21.7135.  As such, the claim that the 
overpayment was invalid is denied as a matter of law.  38 
U.S.C.A. §§ 101(3); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The overpayment of $1,740.17 of VA educational assistance 
benefits is valid, and the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


